Exhibit 10.2
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of the ___ day of February, 2007, between Streicher Mobile Fueling, Inc., a
Florida corporation (the “Company”), and the investors listed on Exhibit A
(each, a “Purchaser” and collectively, the “Purchasers” and, together with the
Company, the “Parties”) and is delivered and executed in connection with the
Company’s sale of Units (as defined below).
 
This Agreement sets forth the terms and conditions under which each Purchaser
will purchase such number of Units as set forth opposite such Purchaser’s name
on Exhibit A (the “Transaction”). The minimum purchase per investor is $100,000.
 
1. RECEIPT OF DOCUMENTS. Purchaser acknowledges receipt of a copy of: (a) this
Agreement; (b) the Company’s Annual Report on Form 10-K for the year ended June
30, 2006 (the “10-K”); (c) the Company’s Quarterly Report on Form 10-Q for the
quarter ended September 30, 2006 (the “10-Q”); (d) the Company’s proxy statement
for its December 8, 2006 shareholders meeting (the “Proxy”); (e) the Company’s
Confidential Private Placement Memorandum dated February 1, 2007 (the “PPM”);
and (f) the form of Warrant (as defined below) (collectively, the “Documents”).
The 10-K, 10-Q and Proxy were furnished as Exhibits A, B, C, and D,
respectively, to the PPM. Capitalized terms not defined herein shall have the
meaning given to them in the PPM.
 
2. DESCRIPTION OF UNITS.
 
(a) Each Unit is comprised of five (5) shares (“Shares”) of the Company’s $.01
par value common stock (“Common Stock”) and a warrant (“Warrant”) to purchase
one (1) share of the common stock (the “Warrant Shares”). The price per Unit is
expected to be approximately $7.625 per Unit (the “Estimated Offering Price”)
but that is only an estimate being used for purposes of describing the effect of
the Offering in the PPM and this Agreement. The Estimated Offering Price is
based upon an estimated market price of $1.50 per Share. The actual price paid
for Units by investors (the “Final Purchase Price”) may be higher or lower. The
Final Purchase Price of each Unit, comprised of five (5) Shares and One (1)
Warrant, will be equal to the sum of (a) Nasdaq’s “Official Closing Price” for
the Common Stock (the “Share Price”) on the trading day immediately preceding
the date on which this Agreement is accepted by the Company multiplied times
five (for the five Shares) plus (b) $0.125 (for the one Warrant). The Warrants
will be immediately exercisable at 125% of the Share Price and will remain
exercisable for a period of up to four (4) years from the closing of the
Transaction. The Warrants will terminate on the earlier of (i) the four (4) year
anniversary of the Closing Date, or (ii) the week after the Company’s Common
Stock trades at 200% of the exercise price for twenty (20) consecutive trading
days. In addition, beginning one (1) year after issuance, if the Company’s
Common Stock trades at 175% of the Warrant exercise price for twenty (20)
consecutive trading days, then the Company may, upon 60 days notice, redeem some
or all of the Warrants for $0.01 per underlying Warrant Share.
 
 
 

--------------------------------------------------------------------------------

 
 
3. OFFER.
 
(a) Each Purchaser, by signing this Agreement, offers to purchase such number of
Units, and for the aggregate purchase price, as set forth opposite such
Purchaser’s name on Exhibit A (each such purchase price, an “Investment Amount”
and collectively the “Investment Amounts”).
 
(b) The Company will accept all offers to purchase Units in the Offering on a
single date (the “Pricing Date”) in order to ensure that all investors in the
Offering receive the same Final Purchase Price. All Purchasers must subscribe or
reaffirm their subscription at the Final Purchase Price on the Pricing Date.
Notwithstanding the execution of this Agreement and the tender of all or a
portion of the Final Purchase Price, any Purchaser who fails to reaffirm an
offer on the Pricing Date will be deemed to have withdrawn that offer and will
not be permitted to participate in the Offering.
 
(c) The Company shall have the right, in its sole and absolute discretion, to
reject or accept any Purchaser’s offer to purchase Units pursuant to this
Agreement. If the Company accepts Purchaser’s offer, the Company shall execute
this Agreement and return a copy of the Agreement. If the Company rejects
Purchaser’s offer, the Company shall return to Purchaser this Agreement,
together with any payment made by Purchaser to the Company and interest earned
on such payment.
 
4. CLOSING. On the Pricing Date, the Company or the Placement Agent for the
Transaction shall contact each Purchaser and ask them to complete and execute
this Agreement on that date or, if an executed Agreement has already been
submitted, to reaffirm any previous offer in writing on that date based on the
Final Purchase Price. The actual purchase and sale of all Units (the “Closing”)
shall then take place on or after the Pricing Date at such time (the “Closing
Date”) and place as the Company and the Purchasers mutually agree, orally or in
writing. Purchasers must tender the Investment Amounts on or before the Closing
Date in order to participate in the Transaction. A Purchaser’s tender of the
Investment Amounts shall not, without more, constitute an agreement by the
Purchasers to close.
 
5. USE OF PROCEEDS; NO REFUNDS. The Investment Amounts shall be used by the
Company: (a) to make a $932,500 principal payment on the Company’s August 2003
Senior Secured Promissory Notes on February 28, 2007; and (b) for working
capital. Upon execution and delivery of this Agreement by the Company to each
Purchaser, the Investment Amounts shall not, under any circumstances, be
refunded to such Purchaser.
 
6. CONDITIONS PRECEDENT. Notwithstanding anything to the contrary contained in
this Agreement, the obligations of the Company to close the Transaction shall be
contingent upon the following:
 

 
(a)
the Company and each Purchaser executing this Agreement;




 
(b)
the Minimum Offering Amount being tendered by the Termination Date of February
14, 2007, or as it may be extended by the Company one or more times for an
aggregate of up to sixty (60) days; and




 
(c)
each Purchaser completing, to the Purchaser’s satisfaction, all business, legal,
and accounting due diligence regarding the Company and the Offering.



 
2

--------------------------------------------------------------------------------

 
 
7. COMPANY’S RIGHT TO CANCEL. The Company, in its sole discretion, may cancel
this Agreement with respect to any or all Purchasers at any time prior to the
Closing Date by delivery of written notice of cancellation to the affected
Purchaser(s) and return of the Investment Amounts with accrued interest to all
affected Purchasers.


8. REGISTRATION OF SHARES. The Company agrees to use its best efforts to cause a
registration statement on Form S-3 or similar form (“Registration Statement”)
relating to the resale of the Shares acquired by purchasers in the Offering and
the Warrant Shares underlying the Warrants and the Agent Warrants, to be filed
with the Securities and Exchange Commission in accordance with the Registration
Rights Agreement attached hereto as Exhibit B, the terms of which are
incorporated by reference and made a part of this Agreement. Subject to the
terms in Exhibit B, the Company further agrees to make all reasonable commercial
efforts to cause the Registration Statement to be filed within 60 days following
the Closing Date and to cause such Registration Statement to become effective
within 120 days of the Closing Date.


9. REPRESENTATIONS AND WARRANTIES OF PURCHASER. Each Purchaser represents and
warrants to the Company as follows:


(a) Purchaser, either alone or through Purchaser’s representative, as that term
is defined under Rule 501(h) of Regulation D (“Regulation D”) under the
Securities Act (the “Purchaser’s Representative”), if any, has had an
opportunity to ask questions of, and receive answers from, duly designated
representatives of the Company concerning the terms and conditions of this
Agreement and has been afforded an opportunity to examine such documents and
other information which Purchaser or Purchaser’s Representative, if any, has
requested for the purpose of answering any question Purchaser or Purchaser’s
Representative, if any, may have concerning the business and affairs of the
Company.
 
(b) Purchaser’s principal residence or domicile is located in the State or other
jurisdiction set forth opposite such Purchaser’s name on Exhibit A. Purchaser
has received and reviewed this Agreement and the Documents and acknowledges that
the Company made available to Purchaser and Purchaser’s Representative, if any,
at a reasonable time prior to the execution of this Agreement, the opportunity
to ask questions and receive answers concerning the business and affairs of the
Company and the terms and conditions of the sale of the Units as contemplated by
this Agreement and to obtain any additional information (which the Company
possesses or can acquire without unreasonable effort or expense) as may be
necessary to verify the accuracy of information furnished to Purchaser or
Purchaser’s Representative, if any. Purchaser (i) is able to bear the loss of
its entire investment without any material adverse effect on its economic
stability, and (ii) has, alone or together with Purchaser’s Representative, such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the investment to be made by Purchaser
pursuant to this Agreement.
 
(c) Purchaser and Purchaser’s Representative, if any, understand that the Units
are being offered and sold only to “accredited investors” (as that term is
defined under Rule 501(a) of Regulation D), and Purchaser represents that
Purchaser is an accredited investor. Purchaser and Purchaser’s Representative,
if any understand the Company is relying on Purchaser with respect to the
accuracy of this representation. Purchaser has completed and returned a copy of
Exhibit C, and Purchaser represents that the statements made therein are
complete and accurate.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Purchaser and Purchaser’s Representative, if any, acknowledge that they were
encouraged by the Company to request all additional information which might be
material or important in order for Purchaser to make an informed investment
decision with respect to the purchase of Units.
 
(e) The Units are being purchased for investment purposes only for such
Purchaser’s own account and not with the view to, or for resale in connection
with, any distribution or public offering. Purchaser and Purchaser’s
Representative, if any, understand that the Units have not been registered under
the Securities Act or any state securities laws by reason of their contemplated
issuance in transactions exempt from the registration requirements of the
Securities Act and applicable state securities laws, and that the reliance of
the Company and others upon these exemptions is predicated in part upon the
representation by Purchaser.
 
(f) Purchaser and Purchaser’s Representative, if any, have carefully read this
Agreement, the Documents and the other information furnished to Purchaser by the
Company in connection with this Agreement.
 
(g) Purchaser was not solicited to purchase the Units by any means of general
solicitation, including, but not limited to, the following: (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio; or
(ii) any meeting where attendees were invited by any general solicitation or
general advertising.
 
(h) Purchaser and Purchaser’s Representative, if any, are aware that the
Placement Agent for the Transaction, Philadelphia Brokerage Corporation, will
receive as compensation for its efforts in advising the Company with respect to
the Transaction (i) a cash commission equal to six percent (6%) of the aggregate
Investment Amounts and (ii) warrants to purchase up to 160,000 Shares on terms
substantially identical to the Warrants (the “Agent Warrants”).
 
(i) Purchaser and Purchaser’s Representative, if any, hereby acknowledge that
the Units, including the Shares and the Warrants, are and will be, when issued,
“restricted securities,” as that term is defined in Rule 144 of the rules and
regulations promulgated under the Securities Act unless and until the Company is
successful in causing the Registration Statement to become effective. Purchaser
and Purchaser’s Representative, if any, are aware of the applicable limitations
on the resale of the Shares and the Warrant Shares in the absence of a
successful registration of those securities, including but not limited to Rule
144. Rule 144 only permits sales of “restricted securities” held for at least
one year and in transactions which otherwise comply with the requirements of
such Rule. Purchaser and Purchaser’s Representative, if any, also acknowledge
that (1) the trading market for the Shares on the Nasdaq Stock Market is
volatile, so that the trading volume and price of Shares are subject to
substantial and unpredictable variations and (2) while the Company currently
meets the public information requirements of Rule 144, there is no guarantee
that it will do so at any time in the future.
 
 
4

--------------------------------------------------------------------------------

 
 
(j) Purchaser and Purchaser’s Representative, if any, acknowledge and warrant
that, in making this investment decision, they have made their own independent
assessment of the merits and risks of an investment in the Units based on their
examination and evaluation of the Company, its business, operations, financial
condition, future prospects and the skills and qualifications of its officers,
directors and employees. Purchaser and Purchaser’s Representative, if any, have
consulted Purchaser’s own attorney, business or tax advisors for legal, business
or tax advice concerning an investment in the Units and have not relied on the
Company, the placement agent or their respective agents or representatives.
 
(k) Purchaser and Purchaser’s Representative, if any, represent and warrant
that, except as set forth in this Agreement and in the Documents, no
representations or warranties have been made to the Purchaser or Purchaser’s
Representative, if any, by the Company or any agent, employee, representative or
affiliate of the Company and that, in entering into this transaction and
subscribing for Units, neither the Purchaser nor the Purchaser’s Representative,
if any, is relying on any information other than that contained in this
Agreement, the Documents, and other written information obtained from the
Company in the course of the independent investigation by Purchaser or
Purchaser’s Representative, if any.
 
(l)  Purchaser and Purchaser’s Representative, if any, acknowledge that an
investment in the Company involves substantial risks, including, without
limitation, those described in the Documents, including but not limited to the
PPM, the 10-K and the 10-Q.
 
10. INDEMNIFICATION BY PURCHASER. Purchaser agrees that it shall indemnify and
hold harmless the Company and its officers, directors, employees, agents and
professional advisors from and against any and all loss, damage, liability, or
expense, including costs and reasonable attorneys’ fees, that any one or more of
the foregoing may incur by reason of, or in connection with, any (i)
misrepresentation, inaccurate statement or material omission or (ii) breach of
any warranties or failure to fulfill any covenants, agreements or obligations,
by Purchaser or Purchaser’s Representative, if any, in this Agreement.


11. AUTHORIZATION. To the extent reasonably required by the Company to satisfy
any applicable law or regulation, including without limitation the PATRIOT Act,
Purchaser hereby authorizes (i) the Company and its officers, employees and
agents to investigate Purchaser’s personal and business background including,
without limitation, communication with any employer, former employer, business
associate, government agency, bank or other credit reference, provided that the
Company agrees to use any such information only to the extent required to comply
with applicable law or regulation, and otherwise maintains the confidentiality
of any such information not generally available to the public with at least the
same care as the Company's own proprietary and confidential information, and
causes each of its officers, employees and agents to do the same, and (ii)
authorizes any person, organization or entity that may have any knowledge or
information concerning Purchaser’s personal or business background to provide
such information to the Company as the Company may reasonably request in
connection with the foregoing.


 
5

--------------------------------------------------------------------------------

 
 
12. NO BROKERS OR FINDERS. Other than the Company’s obligation to compensate
Philadelphia Brokerage Corporation for its services as placement agent, no
person, firm or corporation has or will have, as a result of any act or omission
by such Purchaser, any right, interest or valid claim against Purchaser or the
Company for any commission, fee or other compensation as a finder or broker, or
in any similar capacity, in connection with the transactions contemplated by
this Agreement.


13. MISCELLANEOUS. 
 
(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Florida. The Parties submit to the exclusive jurisdiction
of the courts located in Broward County, Florida, with respect to any dispute
arising under this Agreement and the transactions contemplated hereby.
 
(b) This Agreement contains the entire agreement between the Company and
Purchaser with regard to the subject matter hereof and may not be modified or
waived except in a writing signed by both the Company and all parties to each
such agreement.
 
(c) The headings of this Agreement are for convenience and reference only, and
shall not limit or otherwise affect the interpretation of any term or provision
hereof.
 
(d) This Agreement and the rights, powers, and duties set forth herein shall,
except as otherwise expressly provided, be binding upon and inure to the benefit
of, the heirs, executors, administrators, legal representatives, successors, and
assigns of the Parties.
 
(e) This Agreement and the rights and obligations hereunder shall not be
assignable or transferable by the Purchaser or the Company without the prior
written consent of the other Parties, except (i) in the case of the Company, by
operation of law in connection with a merger, consolidation or sale of
substantially all of its assets or (ii) in the case of a Purchaser, (1) to any
Affiliates (as defined below) of the Purchaser or (2) to partners, members,
beneficiaries or other equity interest holders of the Purchaser; provided, that
in each case referred to in (1) and (2) above, the third party transferee would
have been eligible to be an original purchaser of Units pursuant to this
Agreement and executes a counterpart signature page hereto becoming a
“Purchaser” hereunder, subject to all of the rights and obligations of this
Agreement. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the Parties and their
respective successors and assigns. “Person” means an individual, corporation,
partnership, association, trust or other entity or organization, including a
government or political subdivision or agency or instrumentality thereof.
“Affiliate” means, with respect to any Person, any other Person who, directly or
indirectly, owns or controls, is under common ownership or control with, or is
owned or controlled by, such Person.
 
(f) This Agreement is for the sole benefit of the Parties and their permitted
assigns and nothing expressed or implied in this Agreement shall give or be
construed to give to any Person, other than the Parties and such assigns, any
legal or equitable rights hereunder.
 
(g) If any legal action or any arbitration or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it may be entitled.
 
 
6

--------------------------------------------------------------------------------

 
 
(h) This Agreement shall be construed in accordance with its intent and without
regard to any presumption or any other rule requiring construction against the
party causing the same to be drafted.
 
(i) If any provision of this Agreement, or any portion of any provision, shall
be deemed invalid or unenforceable for any reason whatsoever, such invalidity or
unenforceability shall not affect the enforceability and validity of the
remaining provisions.
 
(j) This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which taken together shall
constitute one agreement. Signatures to this Agreement may be transmitted by
facsimile and such transmission shall be deemed to be an original.
 
[Signature page follows.]
 
 
7

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have caused this Agreement to be executed by
their respective duly authorized officers or persons as of the date first set
forth above.
 

  Streicher Mobile Fueling, Inc.          By:        Richard E. Gathright,     
President and Chief Executive Officer       

 

  Purchasers              Print Name:      Address:            Phone:      Fax: 
    SSN/EIN:               

 

            Print Name:      Address:            Phone:      Fax:      SSN/EIN: 
 

 
 
8

--------------------------------------------------------------------------------

 
 

  Purchasers (Continued)             Print Name:      Address:           
Phone:      Fax:      SSN/EIN:   

 

            Print Name:      Address:            Phone:      Fax:      SSN/EIN: 
 


            Print Name:      Address:            Phone:      Fax:      SSN/EIN: 
 

 
 
9

--------------------------------------------------------------------------------

 
 

  Purchasers (Continued)             Print Name:      Address:           
Phone:      Fax:      SSN/EIN:   

 

            Print Name:      Address:            Phone:      Fax:      SSN/EIN: 
 

 

            Print Name:      Address:            Phone:      Fax:      SSN/EIN: 
 

 
 
10

--------------------------------------------------------------------------------

 
 
ACCEPTED:
 

      PHILADELPHIA BROKERAGE CORP.            Date:      By:                   
Name:                    Title:   

 
 
11

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Schedule of Purchasers
 
 
Name
 
State of Primary Domicile
 
Number of Units being Purchased
 
Aggregate Purchase Price to be Paid
                       



 
12

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Registration Rights Agreement
 
1. Registration Rights. This Exhibit B to the Securities Purchase Agreement
dated February __, 2007, between Streicher Mobile Fueling, Inc., a Florida
corporation (the “Company”) and the Purchasers listed on Exhibit A thereto (the
“SPA”) constitutes the Company’s agreement with respect to the registration of
the Shares and the Warrant Shares under the Securities Act. All capitalized
terms used in this Exhibit B that are not defined herein have the same meaning
as in the SPA.
 
(a) Demand Registration. Commencing on the Closing Date, the holders of at least
sixty-six and two-thirds percent (662/3%) of the aggregate number of (i) Shares
that were sold to Purchasers in the Transaction, (ii) Warrant Shares that are
issuable upon exercise of the Warrants and (ii) Warrant Shares that are issuable
upon exercise of the Agent Warrants (collectively, the “Registrable Securities”)
shall have the right to request registration under the Securities Act for all or
any portion of the Registrable Securities upon the terms and conditions set
forth in this Section 1(a). Promptly after receipt of a request for registration
pursuant to this Section 1(a) the Company shall notify each registered holder of
Shares, Warrants or Agent Warrants (a “Holder”) in writing of such request for
registration except to the extent that such Holder’s Registrable Securities were
included in the demand. Upon receipt of such notice from the Company (the
“Company Notice”), the Holder or the Holder’s agent may give the Company a
written request to register all or some of the Holder’s Shares in the
Registration Statement described in the Company Notice (the “Demand Notice”),
provided that such Demand Notice is given within ten (10) days after the date on
which the Company Notice is given (with such request stating (i) the amount of
Shares to be included and (ii) any other information reasonably requested by the
Company to properly effect the registration of such Shares). The Company shall,
as soon as practicable after the date on which the Company Notice is given, use
its best efforts to file a Registration Statement with the Securities and
Exchange Commission (the “SEC”) covering the Shares specified in the Demand
Notice and in any written request from any other Purchaser received by the
Company within ten (10) days of the date on which the Company Notice is given
and will use its best efforts to cause the Registration Statement to become
effective. No right to registration of Shares under this Section 1(a) shall be
construed to limit any registration required under Section 1(b) hereof. The
obligations of the Company under this Section 1(a) shall expire after the
Company has afforded the Holders the opportunity to exercise registration rights
under this Section 1(a) for one registration.
 
 
13

--------------------------------------------------------------------------------

 
 
(b) Piggy-back Registration. If at any time commencing on the Issue Date and on
or before the Expiration Date, the Company shall determine to prepare and file
with the SEC a Registration Statement relating to an offering for its own
account or the account of others under the Securities Act of any securities of
the Company, other than on Form S-4 or Form S-8 or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with employee benefit plans, the Company shall send to the Holders
written notice of such determination and if, within ten (10) days after receipt
of such notice, any Holder shall so request in writing, the Company shall
include in such Registration Statement all or any part of the Shares that such
Holder requests to be registered, except that if, in connection with any
underwritten public offering for the account of the Company, the managing
underwriter(s) thereof shall impose a limitation on the number of Registrable
Securities which may be included in the Registration Statement because, in such
underwriter(s)’ judgment, such limitation is necessary to effect an orderly
public distribution, then the Company shall be obligated to include in such
Registration Statement only such limited portion of the Registrable Securities
with respect to which such Holder has requested inclusion. Any exclusion of
Registrable Securities shall be made pro rata among all Holders who have
requested that Registrable Securities be included, in proportion to the number
of Registrable Securities specified in their respective requests; provided,
however, that the Company shall not exclude any Registrable Securities unless
the Company has first excluded all outstanding securities the holders of which
are not entitled by right to inclusion of securities in such Registration
Statement; and provided further, however, that, after giving effect to the
immediately preceding proviso, any exclusion of Registrable Securities shall be
made pro rata with holders of other securities having the right to include such
securities in the Registration Statement, based on the number of securities for
which registration is requested except to the extent such pro rata exclusion of
such other securities is prohibited under any written agreement entered into by
the Company with the holder of such other securities prior to the Issue Date, in
which case such other securities shall be excluded, if at all, in accordance
with the terms of such agreement. No right to registration of Shares under this
Section 1(b) shall be construed to limit any registration required under
Section 1(a) hereof. Holders of at least sixty-six and two-thirds percent
(662/3%) of the Registrable Securities may waive the obligations of the Company
under this Section 1(b).
 
(c) Obligations of the Company. In connection with the registration of the
Shares, the Company shall:
 
(i) prepare promptly and file with the SEC the Registration Statement provided
in Section 1(a) with respect to the Shares and thereafter to use its best
efforts to cause such Registration Statement relating to the Shares to become
effective as soon as possible after such filing, and keep the Registration
Statement effective at all times until the earlier of (A) two (2) years from the
Expiration Date or (B) the date that all of the Warrants have either been
exercised, terminated or redeemed pursuant to their terms (the “Registration
Period”); submit to the SEC, within three (3) Business Days after the Company
learns that no review of the Registration Statement will be made by the staff of
the SEC or the staff of the SEC has no further comments on the Registration
Statement, as the case may be, a request for acceleration of the effectiveness
of the Registration Statement to a time and date not later than forty-eight (48)
hours after the submission of such request; notify the Holders of the
effectiveness of the Registration Statement on the date the Registration
Statement is declared effective; and, the Company represents and warrants to,
and covenants and agrees with the Holders that the Registration Statement
(including any amendments or supplements thereto and prospectuses contained
therein, at the time it is first filed with the SEC, at the time it is ordered
effective by the SEC and at all times during which it is required to be
effective hereunder) and each such amendment and supplement at the time it is
filed with the SEC and all times during which it is available for use in
connection with the offer and sale of Shares shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading;
 
 
14

--------------------------------------------------------------------------------

 
 
(ii) prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to the Registration Statement and the prospectus
used in connection with the Registration Statement as may be necessary to keep
the Registration Statement effective at all times during the Registration
Period, and during the Registration Period, comply with the provisions of the
Securities Act with respect to the disposition of all Shares covered by the
Registration Statement until such time as all of such Shares have been disposed
of in accordance with the intended methods of disposition by the Holders as set
forth in the Registration Statement;
 
(iii) furnish to the Holders (1) promptly after the same is prepared and
publicly distributed, filed with the SEC or received by the Company, one copy of
the Registration Statement and any amendment thereto, each preliminary
prospectus and prospectus and each amendment or supplement thereto, each letter
written by or on behalf of the Company to the SEC or the staff of the SEC and
each item of correspondence from the SEC or the staff of the SEC relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment)
and (2) such number of copies of a prospectus, including a preliminary
prospectus and all amendments and supplements thereto and such other documents,
as any Holder reasonably may request in order to facilitate the disposition of
the Shares;
 
(iv) use best efforts to register and qualify the Shares covered by the
Registration Statement under such securities or blue sky laws of such
jurisdictions as the Holders of at least sixty-six and two-thirds percent
(662/3%) of the Registrable Securities being offered reasonably request and use
reasonable efforts to (1) prepare and file in those jurisdictions such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof at all times until the end of the Registration Period,
(2) take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period and
(3) take all other actions reasonably necessary or advisable to qualify the
Shares for sale in such jurisdictions; provided, however, that the Company shall
not be required in connection therewith or as a condition thereto (1) to qualify
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 1(c)(iv), (2) to subject itself to general taxation
in any such jurisdiction, (3) to file a general consent to service of process in
any such jurisdiction or (4) to make any change in its Articles of Incorporation
or Bylaws which the Board of Directors of the Company determines to be contrary
to the best interests of the Company and its stockholders;
 
(v) as promptly as practicable after becoming aware of such event or
circumstance, notify the Holders of any event or circumstance of which the
Company has knowledge, as a result of which the prospectus included in the
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and use its reasonable best efforts
promptly to prepare a supplement or amendment to the Registration Statement to
correct such untrue statement or omission, file such supplement or amendment
with the SEC at such time as shall permit the Holders to sell Shares pursuant to
the Registration Statement as promptly as practicable, and deliver a number of
copies of such supplement or amendment to any Holder as such Holder may
reasonably request;
 
 
15

--------------------------------------------------------------------------------

 
 
(vi) as promptly as practicable after becoming aware of such event, notify the
Holders (or, in the event of an underwritten offering the managing underwriters)
of the issuance by the SEC of any stop order or other suspension of
effectiveness of the Registration Statement at the earliest possible time;
 
(vii) permit one legal counsel designated by the Holders of at least sixty-six
and two-thirds percent (662/3%) of the Registrable Securities being sold to
review and comment on the Registration Statement and all amendments and
supplements thereto a reasonable period of time prior to their filing with the
SEC and to pay the reasonable fees and costs incurred by such counsel;
 
(viii) make generally available to its security holders as soon as practical,
but not later than ninety (90) days after the close of the period covered
thereby, an earnings statement (in form complying with the provisions of Rule
158 under the Securities Act) covering a twelve (12) month period beginning not
later than the first day of the Company’s fiscal quarter next following the
effective date of the Registration Statement;
 
(ix) during the period the Company is required to maintain effectiveness of the
Registration Statement pursuant to Section 1(c)(i), the Company shall not bid
for or purchase any Common Stock or other securities or any right to purchase
Common Stock or other securities or attempt to induce any person to purchase any
such security or right if such bid, purchase or attempt would in any way limit
the right of the Holders to sell Shares by reason of the limitations set forth
in Regulation M under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”); and
 
(x) take all other reasonable actions necessary to expedite and facilitate
disposition by the Holders of the Shares pursuant to the Registration Statement.
 
(d) Obligations of the Holders. In connection with the registration of the
Shares, the Holders shall have the following obligations:
 
(i) it shall be a condition precedent to the obligations of the Company to
complete the registration pursuant hereto with respect to any Holder’s Shares
that the Holder shall furnish to the Company such information regarding Holder,
the Shares held by Holder and the intended method of disposition of the Shares
held by Holder as shall be reasonably required to effect the registration of
such Shares and shall execute such documents in connection with such
registration as the Company may reasonably request. At least five (5) days prior
to the first anticipated filing date of the Registration Statement, the Company
shall notify the Holders of the information the Company requires from each
Holder (the “Requested Information”) if any of such Holder’s Shares are eligible
for inclusion in the Registration Statement. If at least two (2) Business Days
prior to the filing date the Company has not received the Requested Information
from any such Holder (at such time Holder becoming a “Non-Responsive Holder”),
then the Company may file the Registration Statement without including the
Non-Responsive Holder’s Shares but shall not be relieved of its obligation to
file a Registration Statement with the SEC relating to the Shares of
Non-Responsive Holder promptly after Non-Responsive Holder provides the
Requested Information;
 
 
16

--------------------------------------------------------------------------------

 
 
(ii) by purchasing or accepting an assignment of Units, Warrants or Shares, each
Holder agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statement for the Registrable Securities, unless such Holder has notified the
Company in writing of such Holder’s election to exclude all of Holder’s Shares
from the Registration Statement;
 
(iii) in the event Holders of at least sixty-six and two-thirds percent (662/3%)
of the Registrable Securities being registered determine to engage the services
of an underwriter, each Holder agrees to enter into and perform such Holder’s
obligations under an underwriting agreement, in usual and customary form,
including, without limitation, customary indemnification and contribution
obligations, with the managing underwriter of such offering and take such other
actions as are reasonably required in order to expedite or facilitate the
disposition of Shares, unless such Holder has notified the Company in writing of
the Holder’s election to exclude all of Holder’s Shares from the Registration
Statement;
 
(iv) each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 1(c)(v), Holder will
immediately discontinue disposition of Shares pursuant to the Registration
Statement covering such Shares until Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 1(c)(v) and, if so
directed by the Company, Holder shall deliver to the Company (at the expense of
the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in such Holder’s possession of the prospectus covering
such Shares current at the time of receipt of such notice;
 
(v) Holders may not participate in any underwritten registration hereunder
unless the Holder (1) agrees to sell Holder’s Shares on the basis provided in
any underwriting arrangements approved by the Holders entitled hereunder to
approve such arrangements, (2) completes and executes all questionnaires, powers
of attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and (3) agrees to pay
its pro rata share of all underwriting discounts and commissions and other fees
and expenses of investment bankers and any manager or managers of such
underwriting and legal expenses to the underwriters applicable with respect to
its Shares, in each case to the extent not payable by the Company pursuant to
the terms of this Agreement; and
 
(vi) each Holder agrees to take all reasonable actions necessary to comply with
the prospectus delivery requirements of the Securities Act applicable to its
sales of Shares.
 
 
17

--------------------------------------------------------------------------------

 
 
(e) Expenses of Registration. All costs and expenses, other than underwriting or
brokerage discounts, commissions and other fees related to the distribution of
the Registrable Securities, incurred in connection with registrations, filings
or qualifications for sale of the Registrable Securities, including, without
limitation, all registration, listing and qualifications fees, printers and
accounting fees and the fees and disbursement of counsel for the Company shall
be borne by the Company, provided, however, that the Company shall bear the fees
and out-of-pocket expenses of the one legal counsel selected by the Holders
pursuant to Section 1(c)(vii) hereof.
 
(f) Indemnification. In the event any Shares are included in a Registration
Statement under this Agreement:
 
(i) To the extent permitted by law, the Company will indemnify and hold harmless
the Holders, the directors, if any, of Holders, the officers, if any, of
Holders, each person, if any, who controls Holders within the meaning of the
Securities Act or the Exchange Act, any underwriter (as defined in the
Securities Act) for Holders, the directors, if any, of such underwriter and the
officers, if any, of such underwriter, and each person, if any, who controls any
such underwriter within the meaning of the Securities Act or the Exchange Act
(each, an “Indemnified Person”), against any losses, claims, damages,
liabilities or expenses (joint or several) incurred (collectively, “Claims”) to
which any of them may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations in the Registration
Statement or any post-effective amendment thereof, or any prospectus included
therein: (1) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement or any post-effective amendment thereof
or the omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(2) any untrue statement or alleged untrue statement of a material fact
contained in any preliminary prospectus if used prior to the effective date of
such Registration Statement, or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading or
(3) any violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation under the
Securities Act, the Exchange Act or any state securities law (the matters in the
foregoing clauses (1) through (3) being, collectively, “Violations.”) Subject to
the restrictions set forth in Section 1(f)(iv) with respect to the number of
legal counsel, the Company shall reimburse Holders and the other Indemnified
Persons, promptly as such expenses are incurred and are due and payable, for any
legal fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 1(f)(i): (1) shall not apply to a Claim arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by any Indemnified Person or underwriter for
such Indemnified Person expressly for use in connection with the preparation of
the Registration Statement, the prospectus or any such amendment thereof or
supplement thereto, if such prospectus was timely made available by the Company
pursuant to Section 1(c)(iii) hereof; (2) with respect to any preliminary
prospectus shall not inure to the benefit of any Indemnified Person if the
untrue statement or omission of material fact contained in the preliminary
prospectus was corrected in the prospectus, as then amended or supplemented, if
such prospectus was timely made available by the Company pursuant to
Section 1(c)(iii) hereof, and (3) shall not apply to amounts paid in settlement
of any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Indemnified Person and shall survive the transfer of the Shares
by Holders.
 
 
18

--------------------------------------------------------------------------------

 
 
(ii) In connection with any Registration Statement in which a Holder is
participating, each Holder agrees to indemnify and hold harmless, to the same
extent and in the same manner set forth in Section 1(f)(i), the Company, each of
its directors, each of its officers who signs the Registration Statement, each
person on, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act, any underwriter and any other stockholder selling
securities pursuant to the Registration Statement or any of its directors or
officers or any person who controls such stockholder or underwriter within the
meaning of the Securities Act or the Exchange Act (collectively and together
with an Indemnified Person, an “Indemnified Party”), against any Claim to which
any of them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim arises out of or is based upon any Violation,
in each case to the extent (and only to the extent) that such Violation occurs
in reliance upon and in conformity with written information furnished to the
Company by such Holder expressly for use in connection with such Registration
Statement, and such Holder will reimburse any legal or other expenses reasonably
incurred by any Indemnified Party, promptly as such expenses are incurred and
are due and payable, in connection with investigating or defending any such
Claim; provided, however, that the indemnity agreement contained in this
Section 1(f)(ii) shall not apply to amounts paid in settlement of any Claim if
such settlement is effected without the prior written consent of the Holder,
which consent shall not be unreasonably withheld; provided further, however,
that the Holder shall be liable under this Section 1(f)(ii) for only that amount
of a Claim as does not exceed the amount by which the net proceeds to the Holder
from the sale of Shares pursuant to such Registration Statement exceeds the cost
of such Shares to the Holder. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such Indemnified
Party and shall survive the transfer of the Shares by the Holder.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 1(f)(ii) with respect to any preliminary
prospectus shall not inure to the benefit of any Indemnified Party if the untrue
statement or omission of material fact contained in the preliminary prospectus
was corrected on a timely basis in the prospectus, as then amended or
supplemented.
 
(iii) The Company shall be entitled to receive indemnities from underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in any distribution, to the same extent as provided above, with
respect to information so furnished in writing by such persons expressly for
inclusion in the Registration Statement.
 
 
19

--------------------------------------------------------------------------------

 
 
(iv) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 1(f) of notice of the commencement of any action (including any
governmental action), such Indemnified Person or Indemnified Party shall, if a
Claim in respect thereof is to be made against any indemnifying party under this
Section 1(f), deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel selected by the indemnifying party but reasonably
acceptable to the Indemnified Person or the Indemnified Party, as the case may
be; provided, however, that an Indemnified Person or Indemnified Party shall
have the right to retain its own counsel with the fees and expenses to be paid
by the indemnifying party, if, in the reasonable opinion of counsel retained by
the indemnifying party, the representation by such counsel of the Indemnified
Person or Indemnified Party and the indemnifying party would be inappropriate
due to actual or potential differing interests between such Indemnified Person
or Indemnified Party and any other party represented by such counsel in such
proceeding. In such event, the Company shall pay for only one separate legal
counsel for the Holders; such legal counsel shall be selected by the Holders of
at least sixty-six and two-thirds percent (662/3%) of the Registrable Securities
included in the Registration Statement to which the Claim relates. The failure
to deliver written notice to the indemnifying party within a reasonable time of
the commencement of any such action shall not relieve such indemnifying party of
any liability to the Indemnified Person or Indemnified Party under this Section
1(f), except to the extent that the indemnifying party is prejudiced in its
ability to defend such action. The indemnification required by Section 1(f)
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as such expense, loss, damage or liability is
incurred and is due and payable.
 
2. The agreements, representations and warranties of the Company and the Holders
set forth or provided in Section 1 shall survive the execution and delivery of
the SPA and the exercise of any Warrant delivery of and payment for the
Registrable Securities under the SPA and shall remain in full force and effect,
regardless of any investigation made by or on behalf of the Company and the
Holder.
 
3. In the SPA, the Company agrees to make all reasonable commercial efforts to
cause the Registration Statement to be filed within 60 days following the
Closing Date and to cause such Registration Statement to become effective within
120 days of the Closing Date. Such obligation is subject to the receipt of a
demand for such registration from the requisite number of Holders or from the
Placement Agent as their agent hereunder. The Holders further agree that, so
long as the Company proceeds in good faith, it shall not be liable for any
financial penalty or monetary damages resulting from its failure to cause such
filing or effectiveness to occur by the times specified.
 
4. This Exhibit B is incorporated by reference into the SPA and its terms made a
part thereof.
 
 
20

--------------------------------------------------------------------------------

 

EXHIBIT C


Accredited Investor and NASD Affiliation
 
Representations
 
As provided by Rule 501(a) of Regulation D, my representation that I am or
represent an accredited investor is based upon one of the following grounds that
I am or represent (please check one):
 

  o 
A private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940;

 

  o 
An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of Five Million Dollars ($5,000,000);

 

  o 
A director or executive officer of the Company;

 

  o 
A natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds One Million Dollars ($1,000,000);

 

  o 
A natural person who has an individual income in excess of Two Hundred Thousand
Dollars ($200,000) in each of the two (2) most recent years and has a reasonable
expectation of reaching the same income level in the current year;

 

  o 
A natural person who has a joint income with that person’s spouse in excess of
Three Hundred Thousand Dollars ($300,000) in each of the two (2) most recent
years and has a reasonable expectation of reaching the same income level in the
current year;

 

  o 
A trust, with total assets in excess of Five Million Dollars ($5,000,000), not
formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a sophisticated person as defined by Rule 506(b)(2)(ii)
of the Securities Act; or

     

  o  An entity in which all of the equity owners are accredited investors. 

 
AFFILIATION WITH A U. S. REGISTERED BROKER-DEALER:
 
Are you associated with an NASD member firm? (Please check one)
 
YES _______    NO _______
 
Exhibit C to Securities Purchase Agreement
Page 1 of 2
 

--------------------------------------------------------------------------------

 
 
(1) The NASD defines a “person associated with a member” or “associated person
of a member” as being every sole proprietor, general or limited partner,
officer, director or branch manager of any member, or any natural person
occupying a similar status or performing similar functions, or any natural
person engaged in the investment banking or securities business who is directly
or indirectly controlling or controlled by such member (for example, any
employee), whether or not any such person is registered or exempt from
registration with the NASD. Thus, “person associated with a member” or
“associated person of a member” includes a sole proprietor, general or limited
partner, officer, director or branch manager of an organization of any kind
(whether a corporation, partnership or other business entity) which itself is
either a “member” or a “person associated with a member” or “associated person
of a member.” In addition, an organization of any kind is a “person associated
with a member” or “associated person of a member” if its sole proprietor or any
one of its general or limited partners, officers, directors or branch managers
is a “member,” “person associated with a member” or “associated person of a
member.”
 
(2) The NASD defines a “member” as being any individual, partnership,
corporation or other legal entity that is a broker or dealer admitted to
membership in the NASD.
 
IF PURCHASER IS ASSOCIATED WITH AN NASD MEMBER FIRM, THE FOLLOWING
ACKNOWLEDGMENT, OR A SUBSTANTIALLY IDENTICAL ACKNOWLEDGMENT, MUST BE SIGNED AND
SUBMITTED BEFORE PURCHASER’S OFFER TO PURCHASE UNITS WILL BE ACCEPTED BY THE
COMPANY:
 
The undersigned NASD member firm acknowledges receipt of the notice required by
Rule 3050 of the NASD Conduct Rules or any successor rules or regulations.
 

Date:            Name of NASD Member Firm                  By:          Name:   
      Title:   

 
I hereby declare that the foregoing representations concerning my qualifications
as an accredited investor and my affiliations, if any, with any NASD member
firm, are accurate and complete>
 

  INDIVIDUAL:      ENTITY:                       Print Name:      By:     
Date:      Name:            Title:   

 
Exhibit C to Securities Purchase Agreement
Page 2 of 2
 

--------------------------------------------------------------------------------

 
   